Exhibit 10.27

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of July 23, 2010
between Corn Products International, Inc., a Delaware corporation (the
“Company”), and Jorge L. Fiamenghi (the “Consultant”).

 

WHEREAS, the Consultant announced in July 2010 his intention to resign from his
position.

 

WHEREAS, the Consultant has served as Vice President of the Company and
President South American Division since 1999.

 

WHEREAS, the Company desires to continue to receive the benefit of the
Consultant’s valuable knowledge and experience with the Company by retaining the
Consultant to serve as a consultant to the Company.

 

WHEREAS, the Consultant desires to accept such position, upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

1.             Resignation.  Effective at the close of business on August 31,
2010, the Consultant will resign from his position with the Company, and, except
as otherwise provided in this Agreement, from all other positions the Consultant
holds as an officer or member of the board of directors of any of the Company’s
subsidiaries or affiliates.

 

2.             Term of Agreement.  The Company hereby agrees to retain the
Consultant as a consultant, and the Consultant hereby agrees to be retained by
the Company, upon the terms and subject to the conditions hereof for the period
commencing on October 20, 2010, (the “Effective Date”) and ending on October 31,
2011, unless earlier terminated pursuant to Section 7 hereof (the “Consulting
Period”).

 

3.             Consulting Services.  During the Consulting Period, the
Consultant shall make himself available to serve in an advisory role with
respect to the businesses conducted by the Company as requested by the Board of
Directors or President and Chief Executive Officer of the Company.  In no event
shall the Consultant be required to provide services during the Consulting
Period for a number of hours greater than 8%of the average number of hours the
Consultant worked per annum, for the Company, during the 36-month period
preceding the Effective Date.

 

(a)           In case the Company requires consulting services for a period
greater than that established above, the Consultant shall attend according to
his

 

--------------------------------------------------------------------------------


 

availability (and not obliged to) and at the same Consulting Fee rate described
in Section 5.

 

(b)           Should the Consultant be required for services and consulting on
Special Projects different from the advisory role described above, then for such
purpose, the Company and Consultant agree that the compensation for those
services will be established on a “per project/per job” basis different from the
consulting fee described in Section 5.

 

4.             Independent Contractor Status.  The Company and the Consultant
acknowledge and agree that the Company shall not exercise general supervision or
control over the time, place or manner in which the Consultant provides services
hereunder, and that in performing services pursuant to this Agreement the
Consultant shall be acting and shall act at all times as an independent
contractor only and not as an employee, agent, partner or joint venturer of or
with the Company or any entity for which the Company provides services.  The
Consultant acknowledges that he is solely responsible for the payment of all
Federal, state, local and foreign taxes that are required by applicable laws or
regulations to be paid with respect to the amounts payable to the Consultant
hereunder.

 

5.             Compensation.  As compensation for the consulting services to be
performed by the Consultant hereunder, the Company shall pay the Consultant a
consulting fee, on a per diem basis, equal to his per diem compensation paid by
the Company or its affiliate prior to separation, but in U.S. dollars, during
the term of this Agreement.

 

6.             Expenses.  The Company shall reimburse the Consultant for any
reasonable business expenses incurred by the Consultant in connection with the
performance of services described in Section 3.

 

7.             Termination.  This Agreement may be terminated at any time by
either party on 90 days prior written notice to the other party.

 

8.             Confidentiality.  The Consultant shall not, at any time during or
after the Consulting Period, make use of or disclose, directly or indirectly,
any (i) trade secret or other confidential or secret information of the Company
or of any of its subsidiaries or (ii) other technical, business, proprietary or
financial information of the Company or of any of its subsidiaries not available
to the public generally or to the competitors of the Company or to the
competitors of any of its subsidiaries (“Confidential Information”), except to
the extent that such Confidential Information (a) becomes a matter of public
record or is published in a newspaper, magazine or periodical or in any other
media available to the general public, other than as a result of any act or
omission of the Consultant, (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Consultant gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (c) is
necessary to perform properly the Consultant’s duties under this Agreement. 
Promptly following the termination of the

 

--------------------------------------------------------------------------------


 

Consulting Period, the Consultant shall surrender to the Company all records,
memoranda, notes, plans, reports, other documents and data, whether in tangible
or electronic form, which constitute Confidential Information which he may then
possess or have under his control (together with all copies thereof). Consultant
acknowledges that he has obligations under a separate Confidentiality and
Non-Compete Agreement of the same date as this document.

 

9.             Noncompetition; Nonsolicitation.

 

(a)           The Consultant agrees that during the Consulting Period and for a
period of one year thereafter he shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged, in any business, in which the Consultant was involved or had
knowledge, being conducted by, or contemplated by, the Company or any of its
subsidiaries during the Consulting Period in any geographic area in which the
Company or any of its subsidiaries is then conducting such business.

 

(b)           The Consultant further agrees that during the Consulting Period
and for a period of one year thereafter he shall not (i) in any manner, directly
or indirectly, induce or attempt to induce any employee of the Company or any of
its subsidiaries to terminate or abandon his or her employment for any purpose
whatsoever or (ii) in connection with any business to which
Section 9(a) applies, call on, service, solicit or otherwise do business with
any customer of the Company or any of its subsidiaries.

 

(c)           Consultant acknowledges that he has obligations under a separate
Confidentiality and Non-Compete Agreement of the same date as this document

 

10.          Jurisdiction.  Except as otherwise set forth in Section 11 hereof,
any dispute or controversy between the Company and the Consultant, whether
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled before the courts of São Paulo with competent
jurisdiction.

 

11.          Enforcement.  The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Sections 8 and 9 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach.  Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).  The
Consultant agrees that he will submit himself to the personal jurisdiction of
the courts of São Paulo in any action by the Company to enforce an award against
him or to obtain interim injunctive or other relief pending decision.

 

--------------------------------------------------------------------------------


 

12.          Representations.  The Consultant represents and warrants to the
Company that the execution, delivery and performance of this Agreement by the
Consultant does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Consultant is a party or by which he is bound.

 

13.          Survival.  Sections 8 and 9 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Consulting Period.

 

14.          Notices.  All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to Corn Products
International, Inc., 5 Westbrook Corporate Center, Westchester, Illinois 60654,
Attention: General Counsel, facsimile (708) 551-2801, and if to the Consultant,
to the Consultant’s address set forth in the Company’s records.  All notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed given when (i) delivered personally or by overnight courier, or
(ii) sent by facsimile, with the confirmatory copy delivered by overnight
courier to the address of such party pursuant to this Section.

 

15.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

16.          Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

 

17.          Successors and Assigns.  This Agreement shall be enforceable by the
Consultant and his heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns.

 

18.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of Brazil.

 

19.          Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the
Consultant, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

--------------------------------------------------------------------------------


 

20.          Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

CORN PRODUCTS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

/s/ Ilene S. Gordon

 

 

 

 

 

 

 

 

Accepted:

 

 

/s/ Jorge Luiz Fiamenghi

 

 

 

 

 

Jorge Luiz Fiamenghi

 

Witnesses:

 

 

Witnesses:

 

 

 

 

 

 

1.

Marcelo F. Couto

 

 

2.

 

 

 

July 23, 2010

 

 

 

 

--------------------------------------------------------------------------------